 

Exhibit 10.21

AMENDMENT TO
MASTER AGREEMENT

 

THIS AMENDMENT TO MASTER AGREEMENT (“Amendment”) is made this 13th day of
December, 2019 (the “Effective Date”) by and among SOTHERLY HOTELS LP, a
Delaware limited partnership (“Owner”); SOTHERLY HOTELS INC., a Maryland
corporation and general partner of the Owner (the “REIT”) (the Owner and REIT
are hereinafter referred to as the “Company”); MHI HOSPITALITY TRS, LLC, a
Delaware limited liability company (“Lessee”), NEWPORT HOSPITALITY GROUP, INC.,
a Virginia corporation (“Manager Parent”) and OUR TOWN HOSPITALITY, LLC, a
Virginia limited liability company (“Our Town” or the “Manager” and collectively
with the Company, Lessee and the Manager Parent, the “Parties”).  Capitalized
terms used herein without definition shall have the same meaning as set forth in
the Agreement (as defined below).

RECITALS

WHEREAS, the Parties entered into that certain Master Agreement dated September
6, 2019 (“Agreement”);

WHEREAS, the Parties desire to amend the Agreement to reflect certain changes to
the ownership structure of Manager and to incorporate a new exhibit in the
Agreement and substitute a new exhibit for an existing exhibit.

NOW, THEREFORE, in consideration of Ten Dollars ($10.00) and other good
consideration, the receipt, adequacy and sufficiency of which are hereby
acknowledged, Owner, REIT, Lessee, Manager Parent and Manager hereby agree as
follows:

1.Section 1a of the Agreement is hereby modified to read in its entirety as
follows:

Manager Parent has formed Manager as a limited liability company under the laws
of Virginia and is the sole member of Manager.  Manager Parent: (i) has properly
treated Manager as an entity disregarded as separate from Manager Parent for
U.S. federal income tax purposes since Manager’s formation, and (ii) following
adoption of the Amended Operating Agreement (as hereinafter defined), Manager
shall be classified as a partnership for U.S. federal tax purposes and will not
file any elections to change its default classification of U.S. federal income
tax purposes.  Manager has or will qualify to conduct business in each
jurisdiction in which a Current Hotel is located and shall qualify in any
additional jurisdictions in which an Additional Hotel is located or will form
subsidiary limited liability companies to manage a Current Hotel or an
Additional Hotel and will cause each such entity to qualify to conduct business
in those jurisdictions in which a hotel managed by such entity is located.

2.Exhibit B attached hereto (the “Amended Operating Agreement”) shall be
substituted for and shall supersede the Exhibit B attached to the Agreement
which is no longer of any force or effect.

1

--------------------------------------------------------------------------------

 

3.The attached Exhibit C shall be incorporated by this reference into the
Agreement and shall constitute the Exhibit C referenced in Section 1d of the
Agreement.

4.Except as otherwise provided herein, the Agreement and the related Exhibits
remain in full force and effect.

5.This Amendment shall be governed by and construed in accordance with the laws
of the Commonwealth of Virginia without deference to conflicts of laws
principals.

6.This Amendment may be executed in one or more counterparts and by different
parties in separate counterparts.  All of such counterparts shall constitute one
and the same agreement (or other document) and shall become effective (unless
otherwise therein provided) when one or more counterparts have been signed by
each Party and delivered to the other Party.

7.This Amendment may be transmitted for execution by facsimile or e-mail and,
therefore, signatures transmitted by facsimile or e-mail shall be acceptable and
binding.  

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]

2

--------------------------------------------------------------------------------

 

THIS Amendment is executed by the parties effective as of the date and year
first above written.

 

SOTHERLY HOTELS LP,

a Delaware limited partnership

 

By:

 

SOTHERLY HOTELS INC., its General Partner,

 

 

a Maryland corporation

 

By:

 

/s/ David R. Folsom

Name:

 

David R. Folsom

Title:

 

President and COO

 

SOTHERLY HOTELS INC.,

a Maryland corporation

 

By:

 

/s/ David R. Folsom

Name:

 

David R. Folsom

Title:

 

President and COO

 

MHI HOSPITALITY TRS, LLC,

a Delaware limited liability company

 

By:

 

/s/ David R. Folsom

Name:

 

David R. Folsom

Title:

 

Manager

 

NEWPORT HOSPITALITY, INC.

a Virginia corporation

 

By:

 

/s/ Wayne West III

Name:

 

Wayne West III

Title:

 

President

 

OUR TOWN HOSPITALITY, LLC

a Virginia limited liability company

 

By:

 

WWIII MANAGER, LLC, its Manager

 

By:

 

/s/ Wayne West III

Name:

 

Wayne West III

Title:

 

Manager

 

3

--------------------------------------------------------------------------------

 

EXHIBIT B

FORM OF AMENDED OPERATING AGREEMENT

4

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT
OF
OUR TOWN HOSPITALITY, LLC

THIS AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT OF OUR TOWN
HOSPITALITY, LLC (this “Agreement”) is made and entered into as of the 1st day
of January, 2020 (the “Effective Date”), by Newport Hospitality Group, Inc., a
Virginia corporation (“Newport”) and AMS Family Partnership, R.L.L.L.P. (“AMS”)
and DLE Holdings I, LLC, a Virginia limited liability company (“DLE” and each of
Newport, AMS and DLE, a “Member” and together the “Members”) and Our Town
Hospitality, LLC (the “Company”).

WHEREAS, the Company (formerly known as Newport NuCo, LLC) was formed as a
limited liability company on July 3, 2019 pursuant to the provisions of the
Virginia Limited Liability Company Act (the “Act”) by the filing of Articles of
Organization (the “Articles”) with the State Corporation Commission of the
Commonwealth of Virginia and the issuance by such commission of a certificate of
organization relating to the Company and in connection with such actions Newport
became the sole member of the Company;

WHEREAS, prior to the date hereof Newport, as the sole member of the Company,
entered into a Limited Liability Company Agreement dated July 3, 2019 (the
“Original Agreement”); and

WHEREAS, Newport desires to add AMS and DLE as Members and to amend and restate
the Original Agreement in its entirety.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged by the parties, the parties hereby agree as follows:

ARTICLE 1
ORGANIZATION

1.1Formation of the Company.  The Company has been organized as a Virginia
limited liability company by the filing of the Articles under and pursuant to
the Act.  The Company shall operate as a manager-managed limited liability
company.

1.2Name.  The name of the Company is “Our Town Hospitality, LLC” and all Company
business shall be conducted in that name or such other names that may be
selected by the Board (as hereinafter defined) and that comply with applicable
law.

1.3Principal Business Office.  The principal place of business of the Company
shall be located at 4290 New Town Avenue, Williamsburg, Virginia 23188 or at
such other location as may hereafter be determined by the Board.

5

--------------------------------------------------------------------------------

 

1.4Registered Office; Registered Agent.  The registered office of the Company is
David, Kamp & Frank, LLC, 739 Thimble Shoals Boulevard, Suite 105, Newport News,
Virginia 23606 (the “Registered Office”).  The Company’s registered agent for
service of process is Joshua M. David, Esq. (the “Registered Agent”).  The Board
may change the Registered Office or Registered Agent from time to time as
permitted under the Act provided that it has given the Members prior written
notice thereof.  

1.5Purpose.  The Company has been formed for the object and purpose of providing
management services to entities involved with the hospitality industry
including, without limitation, hotels, condominium hotels, restaurants and other
like establishments and engaging in any related lawful act or activity for which
limited liability companies may be formed under the Act and engaging in any and
all activities necessary or incidental to the foregoing; provided, however, in
no event shall the Company take any action or engage in any activities that
individually or collectively would be reasonably likely to result in the Company
failing to qualify as an “eligible independent contractor” as defined in Section
856(d)(9) of the Internal Revenue Code.

1.6Term.  The Company commenced its existence on the effective date of the
Articles and shall remain in existence unless and until it is dissolved in
accordance with Article 9.

1.7No Partnership for State Law Purposes; Federal Tax Treatment.  The Members
intend that the Company be respected as a limited liability company for all
relevant purposes and the Company shall not be treated as or construed to be a
partnership (including a limited partnership) or joint venture for purposes of
the laws of any state, and no Member shall be treated as a partner or joint
venturer of any other Member, for any purposes from and after the Effective
Date, other than for purposes of applicable United States tax laws, and this
Agreement may not be construed to suggest otherwise.  For federal income tax
purposes, the Company will be classified as a partnership for U.S. federal
income tax purposes as of the date hereof since the Company has more than one
Member and has not filed any elections to change its default classification for
U.S. federal tax purposes. If the Company becomes owned (or is considered to be
owned) by a single Member for U.S. federal income tax purposes, the Company
shall be disregarded as an entity separate from the sole Member under
Section 301.7701‑3(b)(1)(ii) of the U.S. Treasury Regulations (as well as for
any analogous state or local tax purposes), and the sole Member and the Company
shall take all actions, if any, as is necessary for the Company to be treated as
a disregarded entity for U.S. federal income tax purposes (as well as for any
analogous state or local tax purposes).

6

--------------------------------------------------------------------------------

 

Article 2
MEMBER; MEMBERSHIP INTEREST

2.1Members.  Each of the Members shall be the members of the Company and subject
to the limitations set forth herein, shall own and hold the membership interests
in the Company, which interest shall include all entitlements to the income,
gains, losses, deductions and distributions of the Company, as may be affected
by the terms of this Agreement (“Membership Interest”) as reflected on Exhibit A
attached hereto and incorporated herein.

2.2Admission of Additional Membership Interests.  One or more additional Members
of the Company may be admitted with the written consent of holders of a majority
of the Membership Interests subject to the prior approval of such additional
member or members by the affirmative vote of a majority of the Board with at
least one (1) of the Sotherly Directors (as hereinafter defined) voting in favor
of approving such additional member.

2.3Expulsion.  No Member may be expelled from the Company.

2.4Limited Liability.  Except as otherwise provided by the Act, the debts,
obligations and liabilities of the Company, whether arising in contract, tort or
otherwise, shall be solely the debts, obligations and liabilities of the
Company, and the Members shall not be obligated for any such debt, obligation or
liability of the Company solely by reason of being a Member of the Company.

2.5Power to Bind the Company.  No Member (acting in its capacity as such) will
have any authority to bind the Company to any contract or obligation to or with
any third party with respect to any matter except pursuant to a resolution
expressly authorizing such action (and authorizing such Member to bind the
Company with respect to such action), which resolution is duly adopted by the
Board by the affirmative vote required for such matter pursuant to the terms of
this Agreement.

2.6No Management Rights in the Members.  Except to the extent set forth in this
Agreement or as required under the Act, the Members (in their capacity as such)
will have no right, power or authority to take part in the management, control
or operation of the Company or its business and will have no right, power or
authority to (a) act for or on behalf of the Company, (b) make any expenditures
or incur any obligations on behalf of the Company, or (c) vote or render consent
on Company matters.  Any action required to be taken by Members pursuant to this
Agreement or applicable law shall be determined by vote of Members holding a
majority of the Membership Interests at a meeting of Members or by written
action of such Members.

7

--------------------------------------------------------------------------------

 

Article 3
CAPITAL CONTRIBUTIONS

3.1Capital Contribution.  Each Member has contributed assets with a value as set
forth or described on Exhibit A as such Member’s capital contribution to the
Company (the Member’s “Initial Capital Contribution”).  The Members may from
time to time, but shall not be required to, make additional capital
contributions to the Company in such form and amount as determined by holders of
a majority of the Membership Interests provided any such capital contribution is
approved in advance by the affirmative vote of a majority of the Board (each an
“Additional Contribution” and together with the Member’s Initial Capital
Contribution, the Member’s “Capital Contributions”).

3.2Return of Contributions.  No Member is entitled to the return of any part of
its Capital Contributions or to be paid interest in respect of its Capital
Contributions.  Unrepaid Capital Contributions of any Member will not be
liabilities of the Company.

Article 4
ALLOCATIONS AND DISTRIBUTIONS

4.1Allocation of Profits and Losses as Partnership for U.S. Tax.  Except as
otherwise provided in this paragraph pursuant to the regulatory requirements of
U.S. Treasury Regulation Sections 1.704-1 and 1.704-2, and after adjusting for
all of the Capital Contributions of the Members and distributions to each Member
made during a Fiscal Year, net profits and net losses (as determined pursuant to
U.S. Treasury Regulation Section 1.704-1) shall be allocated annually (and at
such other times in which it is necessary to allocate net profits and net
losses) by the Company in a manner such that, after such allocations have been
made, the balance of each Member’s capital account (as determined pursuant to
U.S. Treasury Regulation Sections 1.704-1) shall, to the extent possible, be
equal to an amount that would be distributed to such Member if (a) the Company
were to sell its assets for an amount of cash equal to the book value (as
determined pursuant to U.S. Treasury Regulation Section 1.704-1(b)(2)(iv)(g)),
(b) all Company liabilities were satisfied (limited with respect to each
nonrecourse liability to the book value of the assets securing such liability),
(c) the Company were to distribute the proceeds of sale pursuant to Section 4.5,
and (d) the Company were to dissolve pursuant to Article 9, minus the sum of (i)
such Member’s share of partnership minimum gain as defined in U.S. Treasury
Regulation Section 1.704-2(g)(1) or such Member’s “share of partner nonrecourse
debt minimum gain” as defined in U.S. Treasury Regulation Section
1.704-2(i)(5)), and (ii) the amount, if any, that such Member is obligated (or
deemed obligated) to contribute, in its capacity as a Member, to the Company,
computed immediately prior to the hypothetical sale of assets.  Such allocations
shall incorporate regulatory requirements in U.S. Treasury Regulation section
1.704-1(b)(2)(ii)(d)(3) (relating to a “qualified income offset” and limitations
on the ability to allocate losses to a partner that would cause a deficit in
their “adjusted capital account”) and U.S. Treasury Regulation section 1.704-2
(relating to allocations with respect to nonrecourse debt). 

8

--------------------------------------------------------------------------------

 

4.2Distributions.  

(a)Quarterly Cash Distributions.  The Company shall make cash distributions to
the Members within sixty (60) days of the end of each of the first three
calendar quarters in a given calendar year (each a “Quarterly Distribution”) and
within ninety (90) days of the end of each calendar year (the “Final
Distribution”) commencing January 1, 2020.  Each Quarterly Distribution shall be
paid to the Members in proportion to their Membership Interests and the
aggregate Quarterly Distribution paid to the Members shall equal the actual year
to date net operating income through the end of the immediately preceding
calendar quarter (“Actual YTD NOI”) as reasonably determined by the Company and
approved by the Board less the aggregate amount of all Quarterly Distributions
made with respect to prior calendar quarters during such calendar year.  The
Final Distribution shall be calculated based on the actual net operating income
for such year (“Actual Annual NOI”) as reasonably determined by the Company and
confirmed by Sotherly (as hereinafter defined in Section 5.1).  In the event the
Board does not approve Actual YTD NOI as determined by the Company or in the
event of a disagreement between the Company and Sotherly regarding the
calculation of Actual Annual NOI for any calendar year, the disputed items
giving rise to such disagreement shall be submitted by the Company to an
independent auditor that has no relationship with the Company, any Member or
Sotherly and such independent auditor shall make a determination regarding the
correct calculation of such disputed items based on the reasonable accounting
conventions adopted by the Company and consistently applied for the period in
question.  Such determination will be final and binding on the Company and each
Member.  In the event Actual Annual NOI as so determined is greater than the
aggregate amount distributed in such year to the Members in the Quarterly
Distributions (the “Aggregate Quarterly Distributions”), the Final Distribution
shall equal the difference between Actual Annual NOI and the Aggregate Quarterly
Distributions.  In the event Actual Annual NOI is less than the Aggregate
Quarterly Distributions, the Final Distribution shall be zero and the difference
between the Actual Annual NOI and the Aggregate Quarterly Distributions shall be
repaid by the Members to the Company with each Member paying a pro rata portion
of such difference based on its Membership Interest.  Any such repayment shall
not be treated as part of a Member’s Capital Contribution.  For purposes of
calculating Actual YTD NOI and Actual Annual NOI for any applicable period, net
operating income shall be reduced by all amounts paid by the Company in respect
of indebtedness for borrowed money.  The Board, in its reasonable discretion,
may increase or decrease distributions that otherwise may be payable pursuant to
this Section 4.2(a) as appropriate to reflect adjustments made to Actual Annual
NOI for prior calendar years.

Notwithstanding the foregoing, the Members shall receive a minimum annual
aggregate distribution for calendar year 2021 and each calendar year thereafter
of $250,000.

(b)Tax Distributions.  To the extent that the amount distributed to (or withheld
on behalf of) any Member in respect of a fiscal year of the Company (other than
in a year of liquidation) is less than such Member’s Assumed Tax Liability (as
defined under this Section 4.2(b), the Company shall distribute cash equal to
such shortfall to such Member, at such times as to permit such Member to timely
satisfy estimated tax or other tax payment requirements.  Each Member’s “Assumed
Tax Liability” shall equal the expected aggregate federal, state, and local tax
liability, of such Member attributable to items of income, gain, loss, and
deduction allocated to such Member for income tax purposes (excluding
allocations under U.S. Internal Revenue Code  section 704(c), assuming the
highest marginal income tax rates (including U.S. Internal Revenue

9

--------------------------------------------------------------------------------

 

Code section 1411) applicable to any Member (with the state of residence of a
Member that is a “flow through” entity for tax purposes determined to be the
state or states of residence of any direct or indirect owner of the entity who
is responsible for paying taxes on such income), taking into account the
character of the relevant income or loss to such Member and the deductibility,
if any, of any state or local tax in computing any state or federal tax
liability.  Any amounts paid to Members pursuant to this Section 4.2(b) under
this Section 4.2(b) shall be treated as advances on distributions otherwise
payable under this Agreement.  Amounts to be distributed to the Members are to
always be limited to cash or funds available for distribution, as the Board
determines in its discretion considering the reasonable business needs and
obligations of the Company, with any shortfall prorated according to each
Member’s relative Assumed Tax Liability for such fiscal year.

Article 5
MANAGEMENT

5.1The Board of Directors.  Except for situations in which the approval of the
Members is required by this Agreement or by non-waivable provisions of
applicable law (including the Act), the right to manage, control and conduct the
business and affairs of the Company and to take any and all actions on behalf of
the Company shall be vested completely and exclusively in the Board of Directors
of the Company (the “Board”) which shall serve as the manager of the Company.
The Board shall consist of five (5) members (each a “Director” and collectively
the “Directors”).  The initial Directors who shall serve on the Board from the
Effective Date will be Wayne West III and Michael L. Pleninger (the “Member
Directors”) and Drew Sims and David Folsom (the “Sotherly Directors”) and a
fifth director who shall be an independent director (the “Independent
Director”).  David Beatty will be the initial Independent Director.  The Members
holding a majority of the Membership Interests will have the continuing and
irrevocable right to appoint, remove and replace either or both of the Member
Directors.  Sotherly Hotels Inc. or its designated affiliate (“Sotherly”) shall
have the continuing and irrevocable right to appoint successor Sotherly
Directors upon the death or disability or earlier resignation from the Board of
a Sotherly Director.  In the event of the death, disability or earlier
resignation of David Beatty (or his duly appointed successor), the remaining
four (4) Directors shall by majority vote select a fifth Director who shall not
be an employee, member or director of any Member or Sotherly.  In the event the
Board is unable to reach a majority vote on a potential successor to the
Independent Director, the Sotherly Directors shall have the right to determine
the outcome and to cast the deciding vote on such successor and their decision
will be final and binding on the Company and the Members.  A Director need not
be a Member or a resident of the Commonwealth of Virginia.

5.2Authority of Board.  Except as expressly limited in this Agreement, the Board
shall have all of the rights, authority and powers relating to the management of
the Company, its business and its assets.  The Board shall have exclusive
responsibility for conducting the business and operations of the Company and no
Member in its capacity as a member shall take part in the management of the
affairs of the Company or control the Company business.  The delegation of all
management authority to the Board shall be irrevocable.  Notwithstanding the
foregoing, the consent of Members holding a majority of the Membership Interests
shall be required as a condition to the Company taking any of the following
actions:  (i) except as required by a Management Agreement (as hereinafter
defined) or in a lease or sublease of office space or a loan or line of credit
extended by Sotherly or an affiliate, paying a fee or other payment to Sotherly
or any of its affiliates or their officers, directors or employees; provided
nothing in this clause (i) shall

10

--------------------------------------------------------------------------------

 

condition the making of a  pro rata distribution to the Members on the approval
of the Members; (ii) directing an expenditure that is not in furtherance of the
purpose of the Company as described in Section 1.5 hereof; (iii) agreeing to pay
above-market rent or other rental fees or charges to Sotherly or any of its
affiliates or prepaying more than one month in advance any rent or rental fees
or charges to Sotherly or any of its affiliates and (iv) with respect to any
Management Agreement, agree to any deviation from the management fee structure
provided for in the Master Agreement among the Company, Newport and
Sotherly.  For purposes of this Agreement, a “Management Agreement” shall refer
to an agreement entered into by the Company and a direct or indirect subsidiary
or affiliate of Sotherly for purposes of managing or operating a lodging
facility or similar hospitality venue.

5.3Approval or Ratification of Acts or Contracts by Board.  The Board in its
discretion may approve or ratify any act or contract and such act or contract
shall be valid and binding upon the Company.

5.4Resignation.  Any Director may resign at any time by notice given in writing
or by electronic transmission to the Company.  Such resignation shall take
effect at the date of receipt of such notice by the Company or at such later
time as is therein specified.

5.5Fees and Expenses.  The Independent Director shall receive fees and expenses
relating to his or her service on the Board based on prevailing market
rates.  The Member Directors and the Sotherly Directors will not be entitled to
receive any fees or expenses related to their service on the Board.

5.6Regular Meetings.  Regular meetings of the Board may be held without notice
at such times and at such places as may be determined from time to time by the
Board.

5.7Special Meetings.  Special meetings of the Board may be held at such times
and at such places as may be determined by a Director on at least 24 hours’
notice to each other Director given by one of the means specified in Section 5.9
hereof other than by mail or on at least three (3) days’ notice if given by
mail.  Special meetings may also be called by the President in like manner and
on like notice on the written request of any Director.

5.8Telephone Meetings.  Board meetings may be held by means of telephone
conference or other communications equipment by means of which all persons
participating in the meeting can hear each other and be heard.  Participation by
a Director in a meeting pursuant to this Section 5.8 shall constitute presence
in person at such meeting.

5.9Notice.  Subject to Section 5.7 and Section 5.10 hereof, whenever notice is
required to be given to any Director such notice shall be deemed given
effectively if given in person or by telephone, mail addressed to such Director
at such Director’s address as it appears on the records of the Company,
facsimile, e-mail or by other means of electronic transmission.

11

--------------------------------------------------------------------------------

 

5.10Waiver of Notice.  Whenever notice to Directors is required, a waiver
thereof, in writing signed by, or by electronic transmission by, the Director
entitled to the notice, whether before or after such notice is required, shall
be deemed equivalent to notice.  Attendance by a Director at a meeting shall
constitute a waiver of notice of such meeting except when the Director attends a
meeting for the express purpose of objecting, at the beginning of the meeting,
to the transaction of any business on the ground that the meeting was not
lawfully called or convened.  Neither the business to be transacted at, nor the
purpose of, any regular or special Board meeting need be specified in a waiver
notice.

5.11Organization.  At each meeting of the Board, a Director selected by the
Board shall preside.  The Board may adopt such procedural rules as it deems
necessary and appropriate.

5.12Action By Majority Vote.  Except as otherwise expressly required by this
Agreement or by the Act, the vote of a majority of the Directors present at a
meeting at which a quorum is present shall be the act of the Board.  A quorum
will be present at any meeting of the Board if three (3) or more Directors are
present (either in person or telephonically) and participating in the meeting.

5.13Action Without Meeting.  Any action required or permitted to be taken at any
meeting of the Board may be taken without a meeting if all of the Directors
consent thereto in writing or by electronic transmission.

5.14Other Competing Business.  Notwithstanding anything else to the contrary
contained in or inferable from this Agreement, the Act or any other statute or
principle of law, neither any Member nor any Director or any affiliate of a
Member or a Director shall be prohibited or restricted in any way from investing
in or conducting, either directly or indirectly, and may invest in and/or
conduct, either directly or indirectly, businesses of any nature whatsoever,
including the ownership and operation of businesses similar to, competitive with
or in the same geographical area as those held by the Company.  Any investment
in or conduct of any such businesses by a Member, a Director or any affiliate
shall not give rise to any claim for an accounting by the Company or a Member or
any right to claim any interest therein or the profits therefrom or damages in
respect thereof.

5.15Indemnification.  To the fullest extent permitted by applicable law
(including the Act), each Director and Officer (as hereinafter defined) shall be
entitled to indemnification from the Company for any loss, damage or claim
incurred by such Director or Officer by reason of any act or omission performed
or omitted by such Director or Officer in good faith on behalf of the
Company.  In addition, the Company shall indemnify each Member against any
direct, out-of-pocket damages incurred as a result of any act or omission by the
Company or its Officers or Directors provided that such damages shall not
include indirect, consequential or punitive damages or damages calculated on the
basis of any depreciation in the economic value of a Member’s Membership
Interest.  Without limiting the foregoing, any indemnity under this Section 5.15
shall be provided out of and to the extent of Company assets only, and in no
event shall any Member have personal liability on account thereof.

12

--------------------------------------------------------------------------------

 

5.16Exculpation.  To the fullest extent permitted by applicable law, no Director
or Officer will have any duty (fiduciary or otherwise), at law or in equity, to
the Company or any Member except as expressly set forth in this Agreement and as
provided in the Act.  No Director or Officer will be personally liable under any
judgment of a court, or in any other manner, for any debt, obligation or
liability of the Company, whether that liability arises in contract, tort or
otherwise, or for any losses of the Company, solely by reason of being a
Director or Officer of the Company.  To the fullest extent permitted by
applicable law, no Director or Officer will be liable to the Company, any
Member, or any other Director or Officer by reason of the actions or omissions
of such Person in the conduct of the business of the Company except for any
liabilities arising out of such Person’s fraud, gross negligence, willful
misconduct, willful breach of this Agreement or knowing violation of law.

5.17Waiver of Corporate Opportunity.  To the fullest extent permitted by
applicable law (including the Act) and without limiting the generality of the
obligations of the Company under this Agreement, the doctrine of corporate
opportunity, or any other analogous doctrine, will not apply with respect to the
Company, the Board or any Member, and, except as contemplated by this Agreement,
neither any Member nor any Director, will have any obligation to refrain from
(a) doing business with any client or customer of the Company or (b) employing
or otherwise engaging a former Officer or employee of the Company; and neither
the Company nor any Member will have any right by virtue of this Agreement in or
to, or to be offered any opportunity to participate or invest in, any venture
engaged or to be engaged in by a Director or an affiliate of a Director or will
have any right by virtue of this Agreement in or to any income or profits
derived therefrom.

5.18Standards of Conduct; Conflicts of Interest.

(a)Each Director (other than the Independent Director) will be deemed to be
acting at all times solely as the representative of the entity designating such
Director, and, except as expressly required under the Act or this Agreement, no
such Director will be deemed to have any fiduciary or other duties or
obligations to the Company or to a Member other than the entity designating such
Director.  The foregoing provision shall not relieve any Director from its duty
to act in good faith.

(b)Each Director and Officer will be fully protected and will have no liability
for relying in good faith on (i) the provisions of this Agreement, (ii) the
records of the Company, (iii) information, opinions, reports or statements
presented by a Member, an Officer or employee of the Company, (iv) professionals
or advisors to the Company, or by any other Person as to matters the Director or
Officer reasonably believes are within such other Person’s professional or
expert competence, including information, opinions, reports or statements as to
the value and amount of the assets, liabilities, profits or losses of the
Company.  No Director or Officer is responsible for or will have liability for
any loss or damage due to the fraud, bad faith, willful misconduct or
negligence, whether of omission or commission, of any experts, professionals,
independent contractors, employees or other agents of the Company unless the
Director or Officer engaged in gross negligence, fraud or intentional misconduct
in connection with the foregoing Persons.

13

--------------------------------------------------------------------------------

 

Article 6
OFFICERS

6.1Position and Election.  The officers of the Company  (each an “Officer”)
shall be elected by the Board and shall include a President, a Chief Operating
Officer, a Director of Finance, a Senior Vice President of Sales and Marketing,
a Vice President of Operations and a Senior Vice President of Human Resources
and Personnel.  The Board, in its discretion, may also elect a Chairman (who
must be a Director), one or more Vice Chairman (who must be Directors) and one
or more additional officers.  Any two or more offices may be held by the same
person.

6.2Term.  Each Officer of the Company shall hold office until such Officer’s
successor is elected and qualified or until such Officer’s earlier death,
resignation or removal.  Any Officer elected or appointed by the Board may be
removed by the Board at any time with or without cause by the majority vote of
the Directors then in office.  The removal of an Officer shall be without
prejudice to his or her contract rights, if any.  The election or appointment of
an Officer shall not of itself create contract rights.  Any Officer of the
Company may resign at any time by giving written notice of his or her
resignation to the President or the Board.  Any such resignation shall take
effect at the time specified therein or, if the time when it shall become
effective shall not be specified therein, immediately upon its receipt.  Unless
otherwise specified therein, the acceptance of such resignation shall not be
necessary to make it effective.  Should any vacancy occur among the Officers,
the position shall be filled by appointment made by the Board.

6.3The President.  The President, who shall also hold the title of chief
executive officer of the Company, shall have general supervision over the
business of the Company and other duties incident to the office of President,
and any other duties as may be from time to time assigned to the President by
the Board and subject to the control of and oversight by the Board in each case.

6.4Chief Operating Officer.  The Chief Operating Officer shall have such powers
and perform such duties as may be assigned to him or her from time to time by
the Board or the President which shall include the day to day operations of the
Company and the management of the hotels owned by Sotherly.

6.5Senior Vice President of Sales and Marketing.  The Senior Vice President of
Sales and Marketing shall be responsible for developing, implementing,
monitoring and, as necessary and appropriate or as directed by the President,
the Chief Operating Officer or the Board, amending the sales and marketing plan
and activities of the Company.

6.6Director of Finance.  The Director of Finance shall have the custody of the
corporate funds and securities, except as otherwise provided by the Board, and
shall keep full and accurate accounts of receipts and disbursements in books
belonging to the Company and shall deposit all moneys and other valuable effects
in the name and to the credit of the Company in such depositories as may be
designated by the Board.  The Director of Finance shall disburse the funds of
the Company as may be ordered by the Board, taking proper vouchers for such
disbursements, and shall render to the President and the Directors, at the
regular meetings of the Board, or whenever they may require it, an account of
all his or her transactions as Director of Finance and of the financial
condition of the Company.

14

--------------------------------------------------------------------------------

 

6.7Vice President of Operations.  The Vice President of Operations shall have
responsibility for managing and overseeing the general managers of each hotel
managed by the Company and such other responsibilities as determined from time
to time by the President or Chief Operating Officer or as otherwise directed by
the Board.

6.8Senior Vice President of Human Resources and Personnel.  The Senior Vice
President of Human Resources and Personnel shall be responsible for all
employment related issues arising in connection with the activities of the
Company including developing, implementing and administering benefits programs
for the employees of the Company which shall each be subject to Board approval.

Article 7
FISCAL MATTERS

7.1Fiscal Year.  The fiscal year of the Company shall be the calendar year end
or such other period as is required under the U.S. Internal Revenue Code.

7.2Accounts.  The Company may establish one or more separate bank and investment
accounts and arrangements for the Company.

7.3Books and Records.  The Company shall keep correct and complete books and
records of account at the principal office of the Company.  The books and
records shall be maintained with respect to accounting matters in accordance
with sound accounting practices.

7.4Tax Matters.

(a)Tax Representative.  The Company, with the approval of the Board, shall
designate a “Partnership Representative,” and if necessary, a “Designated
Individual” (as such terms are defined under U.S. Internal Revenue Code Section
6223 and to be referred to herein as the “Tax Representative”) and may remove,
replace, or revoke such designation, or require such Tax Representative to
resign. The Tax Representative, if appointed, shall have all of the rights,
duties, powers, and obligations reasonably needed to perform their duties and
obligations associated with their role including making tax elections, gathering
and providing information to the Members, the U.S. Internal Revenue Service, and
any other U.S. federal, state, local or non-U.S. tax authority, and fairly
apportioning audit adjustments among the Members; provided, however, that all
actions of the Tax Representative shall be subject to approval of the Board. The
Members agree to cooperate in good faith to timely provide information
reasonably requested by the Tax Representative. Any direct or indirect costs and
expenses incurred by the Tax Representative, acting in its capacity as such,
shall be deemed costs and expenses of the Company and shall be reimbursed by the
Company.

(b)Tax Elections. The Tax Representative, with the consent of the Board, shall
have the authority to make all Company elections permitted under the U.S.
Internal Revenue Code (or any other applicable tax law), including, without
limitation, elections of methods of depreciation and an election under U.S.
Internal Revenue Code Section 754. Specifically, in the event the Company is
liable for any imputed underpayment with respect to items of Company income,
gain, loss, deduction or credit, the Tax Representative may, if approved by the
Board, cause the Company to make the election under Section 6226 of the U.S.
Internal Revenue Code in the manner provided by the Internal Revenue Service.

15

--------------------------------------------------------------------------------

 

(c)Withholding Taxes. The Company shall be permitted to withhold any amount
required under U.S. federal law or any provision of any state, local or foreign
tax law with respect to any payment, distribution or allocation to the Company
or the Members, and pay such withheld amounts over to any federal, state and
local government or any foreign government. All amounts withheld pursuant to the
foregoing shall be treated as amounts paid or distributed to the Members for all
purposes under this Agreement, including payments or distributions to be made to
the Members under Section 4.2 or Article 9. To the extent withholdings exceed
distributions or payment otherwise to be made to a Member, such shortfall shall
be treated as an interest-free loan to such Member.

(d)Income Tax Information. Within ninety (90) days after the end of each fiscal
year or as soon as reasonably practicable thereafter, the Company shall prepare
and send, or cause to be prepared and sent, to each person who was a Member at
any time during such fiscal year copies of such information as may be required
for income tax reporting purposes, including (i) copies of Schedule K-1 or any
successor schedule or form, for such person, (ii) such other information as a
Member may reasonably request for the purpose of applying for refunds of any
withholding taxes and (iii) any additional information as may be reasonably
requested by a Member, provided that such information is known and tracked by
the Company.  

(e)Continuing Application of Tax Provisions.  The provisions contained in this
Section 7.4 shall survive the dissolution of the Company and the withdrawal of
any Member or the transfer of any Member’s interest in the Company.

Article 8
TRANSFERS

8.1Transfer of Membership Interest.  No Member may at any time sell, transfer,
assign or otherwise dispose of all or any part its Membership Interest without
the prior approval of a majority of the Directors including at least one of the
Sotherly Directors. Notwithstanding the foregoing, a Member who is an individual
may transfer all or any portion of his Membership Interest to a trust, family
partnership or similar vehicle provided all of the beneficial owners or
beneficiaries of such vehicle are members of the immediate family of such Member
or their lineal descendants.  If a Member transfers all or any portion of his or
its Membership Interest pursuant to this Section 8.1, the transferee shall be
admitted to the Company upon its execution of an instrument signifying its
agreement to be bound by the terms and conditions of this Agreement.  Such
admission shall be deemed effective immediately prior to the transfer, and
immediately following such admission, the transferor Member shall cease to be a
Member of the Company.

Article 9
DISSOLUTION, WINDING‑UP AND TERMINATION

9.1Dissolution.  The Company shall dissolve and its affairs shall be wound up on
the first to occur of the following events:

(a)the written consent of the Members and approval of the Board, including at
least one of the Sotherly Directors;

16

--------------------------------------------------------------------------------

 

(b)entry of a decree of judicial dissolution of the Company under the Act; or

(c)the termination or expiration of all Management Agreements between the
Company and Sotherly or an affiliate of Sotherly.

9.2Winding-Up and Termination.

(a)On the occurrence of an event described in Section 9.1, the Board shall
designate an individual or entity to wind-up the affairs of the Company and act
as liquidator.  Until distribution of all remaining assets, the Board and the
Officers shall continue to operate the Company business.  The costs of
winding-up shall be borne as a Company expense.

(b)Any assets of the Company remaining at the conclusion of the winding-up
process shall be distributed to the Members in proportion to each Member’s
Membership Interest.  All distributions in kind to the Members shall be made
subject to the liability for costs, expenses, and liabilities theretofore
incurred or for which the Company has committed prior to the date of
termination.  The distribution of cash and/or property to the Members in
accordance with the provisions of this Section 9.2(b) constitutes a complete
return of each Member’s Capital Contributions and a complete distribution to
each Member of their Membership Interest and all the Company’s property and
constitutes a compromise to which each Member consents.

(c)On completion of such final distribution, the liquidator shall file Articles
of Cancellation with the Virginia State Corporation Commission, cancel any other
filings made by the Company, and take such other actions as may be necessary to
terminate the existence of the Company.

Article 10
GENERAL PROVISIONS

10.1Amendments to Articles and Agreement.  Notwithstanding any other provision
of this Agreement or the Articles, an amendment or restatement of either the
Articles or this Agreement may be adopted by the Company only with both the
written consent of the Members and the approval of the Board, including at least
one of the Sotherly Directors.

10.2Binding Effect.  This Agreement is binding on and shall inure to the benefit
of the Members and their permitted successors and assigns.

10.3Governing Law; Severability.  This Agreement is governed by and shall be
construed in accordance with the laws of the Commonwealth of Virginia (excluding
its conflict of laws rules).  If any provision of this Agreement or the
application thereof to any person or circumstance is held invalid or
unenforceable to any extent, the remainder of this Agreement and the application
of that provision to other persons or circumstances is not affected thereby and
that provision shall be enforced to the greatest extent permitted by applicable
law.

17

--------------------------------------------------------------------------------

 

10.4Construction.  Unless the context requires otherwise:  (a) the gender (or
lack of gender) of all words used in this Agreement includes the masculine,
feminine, and neuter; (b) the word “including” means “including, without
limitation,”; and (c) references to Sections refer to Sections of this
Agreement.

10.5Further Assurances.  In connection with the performance of this Agreement
and the transactions contemplated hereby, each Member shall execute and deliver
any additional documents and instruments and perform any additional acts that
may be necessary or appropriate to effectuate and perform the provisions of this
Agreement and those transactions.

10.6Third Party Beneficiary.  Each Member and the Company acknowledge and agree
that Sotherly is entitled to exercise certain rights hereunder notwithstanding
that it is not a member of the Company or a signatory hereto, but shall
nonetheless be entitled to exercise the rights expressly set forth herein as a
third party beneficiary.

[Signature page follows]

 

 

 

18

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned executed this Agreement as of the Effective
Date.

MEMBERS:

 

NEWPORT HOSPITALITY GROUP, INC.,

a Virginia corporation

 

 

 

By:

 

 

Name:

 

 

Its:

 

 

 

AMS FAMILY PARTNERSHIP, R.L.L.L.P.,

a Virginia registered limited liability limited partnership

 

 

 

By:

 

 

Name:

 

Andrew M. Sims

Its:

 

General Partner

 

DLE Holdings I, LLC,

a Virginia limited liability company

 

 

 

By:

 

 

Name:

 

David R. Folsom

Its:

 

Manager

 

OUR TOWN HOSPITALITY, LLC,

a Virginia limited liability company

 

 

 

By:

 

WWIII MANAGER, LLC, its Manager

 

 

 

By:

 

 

Name:

 

 

Its:

 

 

 

 

 

[Signature Page]

--------------------------------------------------------------------------------

 

EXHIBIT A

 

LIST OF MEMBER, CAPITAL CONTRIBUTIONS AND MEMBERSHIP INTERESTS OF
OUR TOWN HOSPITALITY, LLC

 

Member Name and Address

Capital Contribution

Membership Interest

Newport Hospitality Group, Inc.

4290 New Town Avenue

Williamsburg, VA 23188

 

US$780.00

78.0%

AMS Family Partnership, R.L.L.L.P

 

US$195.00

19.5%

DLE Holdings I, LLC

 

US$25.00

2.5%

 

 

 

20

--------------------------------------------------------------------------------

 

EXHIBIT C

 

REQUIRED ASSETS

 

 

 

1.

Executive Office Furniture including desks, chairs and storage (6)

 

2.

Board Table (1)

 

3.

Board Chairs (12)

 

4.

Workstations and chairs (8)

 

5.

Personal Computers (14)

 

6.

Office Telephones (14)

 

7.

Copier (1) – Leased

 

8.

Television (1)

 

9.

Minifridge (1)

 

10.

Microwave (1)

 

11.

Modem (1)

 

12.

Routers (4)

 

13.

Miscrosoft 365 License

 

14.

Great Plains Accounting License

 

15.

ProfitSword License

 

16.

Delphi License

 

17.

Paylocity License

 

18.

Papersave License

 

19.

MyCOI License

 

20.

Avendra/BuyEfficient License

 

21